PER CURIAM
The Supreme Court remanded this case for reconsideration in light of its decision in State v. Lyon, 304 Or 221, 744 P2d 231 (1987), holding that polygraph evidence is not admissible in any proceeding subject to the Oregon Evidence Code. The record shows that the hearings officer in this prison disciplinary proceeding, which is not subject to the code, may have relied on petitioner’s voluntarily taken polygraph examination in determining that he lied when he testified that he had acted in self-defense when he grabbed another inmate, pushed him against a cell wall and hit his head against the wall and a coat hook several times. We adhere to our reasoning in Wiggett v. OSP, 85 Or App 635, 738 P2d 580, rev den 304 Or 186 (1987), that the polygraph test results are admissible in disciplinary proceedings as some evidence of credibility. See also Branton v. OSP, 89 Or App 597, 750 P2d 183 (1988).
Affirmed.